Citation Nr: 1617902	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.  

2.  Entitlement to service connection for bilateral knee disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from September 2009 to October 2009.  


These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran participated in a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is associated with the record.  

The Veteran's private attorney withdrew representation from the case and the Veteran was notified of the withdrawal.  The Veteran testified during the hearing that he desired to proceed without representation.  The Veteran is recognized as pro se.  

The issue of entitlement to service connection for bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the February 2016 video conference hearing, documented in writing by the hearing transcript, the Veteran requested withdrawal of the issue of entitlement to service connection for a disability manifested by chest pain.  


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for a disability manifested by chest pain are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to service connection for a disability manifested by chest pain.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b)(1).

As documented by the February 2016 hearing transcript, the Veteran requested withdrawal of the issue of entitlement to service connection for a disability manifested by chest pain.  This statement on the record at the hearing satisfies the pertinent criteria.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board does not have jurisdiction to review the issue, it is dismissed.


ORDER

The issue of entitlement to service connection for a disability manifested by chest pain is dismissed.  


REMAND

The Veteran contends that his bilateral knee disability was aggravated by active service.  The April 2009 enlistment report of medical examination and corresponding report of medical history shows that the Veteran's lower extremities were clinically evaluated as normal and the Veteran did not provide a history of any knee problems.  As a result, the Veteran is presumed sound at entry into active service.  The subsequent service medical treatment records dated in September 2009 show that the Veteran was assessed with knee pain and medical records were associated with the claims file which reflect diagnoses pertaining to the knees prior to entrance into active service.  

The Veteran was provided a VA medical examination in February 2010.  The examiner provided a diagnosis of status post bilateral lateral meniscectomy with scarring with bilateral slight medial and lateral instability; bilateral knee strain; bilateral knee chondromalacia.  There was no opinion regarding the etiology of the Veteran's bilateral knee disability.  The examiner did not discuss whether the claimed disabilities clearly and unmistakably existed prior to entry into active service and, if so, whether it is clear and unmistakable that the disability was not permanently aggravated by active service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  The Board must remand for a medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, the Veteran testified during the hearing that he sought treatment at the Atlanta VA Medical Center, but was referred to private doctors.  The identified records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter, to include release forms to identify any relevant treatment records that have not already been associated with the record.

2.  Request all records from the Atlanta VAMC.  If the referral(s) to a private physician is noted in the records, the Veteran should be advised and asked to complete a release form to obtain the records from the private facility.    

3.  Request that an appropriately qualified examiner provide an addendum opinion concerning the etiology of the Veteran's claimed bilateral knee disability.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

a.  Is it clear and unmistakable that a bilateral knee disability existed prior to the Veteran's entry into active service?  If so, the clear and unmistakable evidence must be specifically identified.

b.  If it clearly and unmistakably existed prior to entry, is it clear and unmistakable that the disability was not aggravated by active service?  If so, the clear and unmistakable evidence must be specifically identified.

c.  If the disability did not clearly and unmistakably exist prior to entry into active service, is it at least as likely as not (50 percent probability or higher) that the disability was incurred in or otherwise related to active service? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be provided for all opinions reached.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


